DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant's arguments regarding claims 1, 9, 13-14, 3, 16, 22, 26 filed 07/ 16/2021 have been fully considered but they are not persuasive. Regarding the argument that Abel does not disclose the limitation “modifying the modal reverb effect by adjusting the first set of modes of vibration of the modal reverb effect separate from the second set of modes of vibration of the modal reverb effect”, the examiner argues that the modes are adjusted separately in Abel. The examiner argues that the modes are adjusted separately but that the claim does not recite that each set of modes has a common setting as disclosed in claim 10. Therefore the rejection of claim 1 is maintained.
Applicant’s arguments, see Applicant’s Reply, filed 07/16/2021, with respect to claims 10-12 have been fully considered and are persuasive.  The rejection of claim 10-12 has been withdrawn. 


Allowable Subject Matter
Claims 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2, 4-8, 15, 17-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: although Abel disclose a method performed by one or more processors, comprising: receiving an audio signal; receiving a modal reverb effect to be applied to the audio signal, the modal reverb effect including one or more modes of vibration of a given acoustic space, each mode of vibration having a corresponding modal frequency; determining a plurality of frequencies for modifying the modal reverb effect; generating from the one or more modes of vibration of the modal reverb effect, first and second sets of modes of vibrations, wherein each mode of vibration included in the first set has a modal frequency that corresponds to one of the plurality of frequencies, and wherein each mode of vibration included in the second set has a modal frequency that does not correspond to any of the plurality of frequencies; modifying the modal reverb effect by adjusting the first set of modes of vibration of the modal reverb effect separate from the second set of modes of vibration of the modal reverb effect; and applying the modified . 
None of the prior art of record disclose in their entirety or in combination the claimed limitation “wherein adjusting the first set of modes comprises: adjusting the first set of modes of vibration according to a common first reverb setting, wherein the first reverb setting is a change in the modal shape of each mode included in the first set of modes; and either (i) not adjusting the second set of modes of vibration or (ii) adjusting the second set of modes of vibration according to a common second reverb setting different from the first reverb set”
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

Claims 1, 9, 13-14, 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel (US 9,805,704 B1).
Regarding claim 1, Abel discloses a method performed by one or more processors, comprising: receiving an audio signal (Abel; Fig 14; audio source); receiving a modal reverb effect to be applied to the audio signal, the modal reverb effect including one or more modes of vibration of a given acoustic space, each mode of vibration having a corresponding modal frequency (Abel; Fig 14; output of 1402); determining a plurality of frequencies for modifying the modal reverb effect (Abel et al; col 2; lines 30-35; modal frequencies) and applying the modified modal reverb effect to the audio signal (Abel et al; col 2; lines 28-32); but the embodiment of Fig 14 does not expressly disclose generating from the one or more modes of vibration of the modal reverb effect, first and second sets of modes of vibrations, wherein each mode of vibration included in the first set has a modal frequency that corresponds to one of the plurality of frequencies, and wherein each mode of vibration included in the second set has a modal frequency that does not correspond to any of the plurality of frequencies; modifying the modal reverb effect by adjusting the first set of modes of vibration of the modal reverb effect separate from the second set of modes of vibration of the modal reverb effect; and applying the modified modal reverb effect to the audio signal. Also, Abel discloses in another embodiment a method of generating from the one or more modes of vibration of the modal reverb effect, first and second sets of modes of vibrations (Abel et al; col 2; lines 30-35; plurality of modes; modal frequencies; col 8; lines 55-60), wherein each mode of vibration included in the first set has a modal 

Regarding claim 9, Abel disclose the method of claim 1, wherein the plurality of frequencies includes one or more fundamental frequencies, and harmonics of the fundamental frequencies (Abel; col 6; lines 30-35).

Regarding claim 13, Abel discloses the method of claim 1, wherein determining a plurality of frequencies for modifying the modal reverb effect comprises deriving, by the one or more processors, the plurality of frequencies from an analysis of the audio signal (Abel; col 7; lines 40-50).

Regarding claim 14, Abel discloses a system comprising: one or more processing devices; and memory storing one or more programs configured to be executed by the one or more processing devices, the one or more programs including instructions for performing (Abel et al; col 14; lines 35-45), by the one or more processing devices: receiving an audio signal (Abel; Fig 14; audio source); receiving a modal reverb effect to be applied to the audio signal (Abel; Fig 14; 1404 receives reverb effect from 1402), the modal reverb effect including one or more modes of vibration of a given acoustic space (Abel; Fig 14; Modes inputs), each mode of vibration having a corresponding modal frequency (Abel et al; col 2; lines 30-35; modal frequencies) and applying the modified modal reverb effect to the audio signal (Abel; Fig 14; output of 1402); determining a plurality of frequencies for modifying the modal reverb effect (Abel et al; col 2; lines 30-35; modal frequencies); but the embodiment of Fig 14 does not expressly disclose generating from the one or more modes of vibration of the modal reverb effect, first and second sets of modes of vibrations, wherein each mode of vibration included in the first set has a modal frequency that corresponds to one of the plurality of frequencies, and wherein each mode of vibration included in the second set has a modal frequency that does not correspond to any of the plurality of frequencies; modifying the modal reverb effect by adjusting the first set of modes of vibration of the modal reverb effect separate from the second set of modes of vibration of the modal reverb effect. Also, Abel discloses in another embodiment a system of generating from the one or more modes of vibration of the modal reverb effect, first and second sets of modes of vibrations (Abel et al; col 2; lines 30-35; plurality of modes; modal frequencies; col 8; lines 55-60), wherein each mode of vibration included in the first set has a modal 

Regarding claim 22, Abel discloses the system of claim 14, wherein the plurality of frequencies includes one or more fundamental frequencies, and harmonics of the fundamental frequencies (Abel; col 7; lines 45-55).

Regarding claim 26, Abel disclose the system of claim 14, disclose wherein the one or more processing devices are configured to: analyze the audio signal (Abel et al; col 7; lines 45-50; col 6; lines 35-37); and determine at least one of a key, a scale or an instrument of the audio signal based on the analysis (Abel et al; col 7; lines 45-50); wherein the determined plurality of frequencies for modifying the modal reverb effect .

Claims 3, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abel (US 9,805,704 B1) in view of Gruenbaum (US 5,565,641).
Regarding claim 3, Abel discloses the method of claim 1, but do not expressly disclose wherein the plurality of frequencies includes two or more frequencies corresponding to notes of a microtonal scale. However, Gruenbaum discloses a method wherein the plurality of frequencies includes two or more frequencies corresponding to notes of a microtonal scale (Gruenbaum; col 5; lines 25-35). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the audio signal taught by Gruenbaum as audio signal in the device by Abel because both disclosures teach audio signals processors with logarithmic frequency quantization. The motivation to do so would have been to provide a plurality of sound source to the audio method.

Regarding claim 16, Abel discloses the system of claim 14, but do not expressly disclose wherein the plurality of frequencies includes two or more frequencies corresponding to notes of a microtonal scale. However, Gruenbaum discloses a system wherein the plurality of frequencies includes two or more frequencies corresponding to notes of a microtonal scale (Gruenbaum; col 5; lines 25-35). It would have been obvious to one of the ordinary skills in the art before the effective filing date of the application to use the audio signal taught by Gruenbaum as audio signal in the device by Abel .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUASSI A GANMAVO whose telephone number is (571)270-5761.  The examiner can normally be reached on M-F 9 AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KUASSI A GANMAVO/Examiner, Art Unit 2651                                                                                                                                                                                                        
/MATTHEW A EASON/Primary Examiner, Art Unit 2651